Title: From Thomas Jefferson to Samuel Smith, 24 June 1802
From: Jefferson, Thomas
To: Smith, Samuel


            Dear SirWashington June 24. 1802.
            Your favor of the 21st. was recieved last night. we had had letters from Genl. Wilkinson on the same subject of the office of Surveyor of the Missisipi territory. but there exists no such office: and the Executive cannot create such a one. this answer has been given to Wilkinson. when the Georgia convention shall be ratified by them, and a land office open a surveyor will be wanting. but candour obliges me to say that mr Dunbar a man of the first science in the US. without exception, an antient inhabitant there, has the first title to it, and that it would be a great abuse of the power of appointment not to give him the refusal. he is rich & probably would not accept of it. Genl. Wilkinson is so well apprized of mr Dunbar’s superior qualification for it that he acknoleges it in his letter but says Dunbar is going to Europe in the Spring. we are throwing into Wilkinson’s way every accidental emploiment that turns up in order to help him along. how far, in any case, it would be expedient, if the French come to New Orleans, for us to plant a person against them whose interest it would be to bring on a war, will deserve consideration. that war with France some day or other will ensue that measure, is probable. but that it is better it should be kept off till some demelé with England should give us the aid of her superiority on the ocean, seems certain. Accept assurances of my great esteem & respect.
            Th: Jefferson
          